SMITH, J.
By section 56 of the election law (chapter 909, p. 922, Laws 1896) it is provided, in substance, that no political party has the right to assume a name “the same or substantially the same” as that of a party with the right to its use established. By section 65 of that law a written objection may be filed to the use of a name which is claimed to be in violation of this rule. Such an objection *1025was duly filed by this appellant to the use of the name the “Social Democratic Party,” as being so similar to the name the “Democratic Party” as that its use was unauthorized within the statute. Section 56 of the election law aforesaid provides for the determination of this question, first, by the officer with whom the certificate is filed, and then provides that “the Supreme Court or any justice thereof within the judicial district, or any county judge within his county, shall have summary jurisdiction upon complaint of any citizen to review the determination and acts of such officer and to make such order in the premises as justice may require.” The appellant first contends that the proceeding before Justice Howard was unauthorized, because made upon the complaint of one who had not filed an objection to the party certificate. But the right of appeal given by the statute seems to be given “to any citizen.” Under such comprehensive language we would be unjustified in confining that right to one who had filed objections to the certificate. We are not unmindful of the complications that might arise from this interpretation of the statute. • Should we, by forced construction, interpret the statute as the appellant here contends that it should be interpreted, another year would find more objections to the certificate, and the same complications would be presented as are now presented by our.holding that the right of review is given, as expressed in the statute, to “any citizen,” whether or not such citizen originally filed objections to said certificate.
But to réverse this order the appellant has the further burden of showing that the Secretary of State erred in permitting the filing of the said party certificate. It is strenuously insisted that the name the “Social Democratic Party” is substantially the same as the name the “Democratic Party,” and that therefore the certificate should not have been filed. This question, however, we deem foreclosed by authority. In the Matter of Greene, reported in 9 App. Div. 223, 41 N. Y. Supp. 177, it appeared that a party which had been theretofore known as the “Democratic Party Reform Organization” in October, 1896, filed certificates of nomination for national and state tickets under the name “National Democratic Party.” This was objected to under the same provision of law under which the objection was filed in the case at bar on the ground that the name “National Demoratic Party” was substantially the same as the name “Democratic Party.” The court there held that, notwithstanding the name was assumed in a year in which there was a national election, the names were not substantially the same, and that the Secretary of State properly filed the certificate of nomination under the name “National Democratic Party.” This decision was affirmed in the Court of Appeals in 150 N. Y. 566, 44 N. E. 1124, without opinion. In the Appellate Division two judges dissented, arguing that, while the name . “Independent Democratic Party” or “Reform Democratic Party” might not be substantially similar to the name “Democratic Party,” nevertheless in a year where there was a national ticket the name “National Democratic Party” was substantially the same as the name “Democratic Party." It thus *1026appears by the decision as well as by the reasoning of the dissenting judges that the name “Social Democratic Party” cannot be held to be substantially the same as the name “Democratic Party.” The argument of the appellant that such was not the real ground of the decision in the case cited is, we think, untenable.
We are therefore of opinion that this order must be sustained both upon the ground upon which it was placed by the learned justice at Special Term, and also upon the ground that the appeal has no substantial merit. Order affirmed, without costs. All concur.